Case 8:18-cv-02309-AG-KES Document 24 Filed 08/16/19 Page 1 of 3 Page ID #:212


   1   ALANA B. ANAYA, SBN 195758
         Email: alana@Anayalawgroup.com
   2   JONATHAN A. MALEK, SBN 235125
        Email: jonathan@Anayalawgroup.com
   3   ANAYA LAW GROUP
       2629 Townsgate Road Suite 140
   4   Westlake Village, CA 91361
       Tel: (805)230-9222
   5   Fax: (805)230-9221
   6   Attorneys for Defendant,
       ANAYA LAW GROUP
   7
                              UNITED STATES DISTRICT COURT
   8
                             CENTRAL DISTRICT OF CALIFORNIA
   9
       PAUL DRISCOLL                             )   CASE NO. 8:18-cv-02309 AG (KESx)
  10                                             )
                Plaintiff,                       )   OBJECTION TO UNSWORN
  11                                             )   DECLARATION OF NATHAN C.
       vs.                                       )   VOLHEIM
  12                                             )
       ANAYA LAW GROUP,                          )
  13                                             )   Hearing on Motion for
                Defendant(s).                    )   Summary Judgment
  14                                             )   DATE: August 26, 2019
                                                 )   TIME: 10:00 AM
  15                                             )   LOCATION:
                                                 )
  16                                             )   411 West 4th Street, Courtroom 10D,
                                                 )   Santa Ana, CA 92701-4516
  17                                             )
                                                 )
  18                                             )
                                                 )
  19                                             )
                                                 )
  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                                                       1
                                OBJECTION TO UNSWORN DECLARATION
Case 8:18-cv-02309-AG-KES Document 24 Filed 08/16/19 Page 2 of 3 Page ID #:213


   1                 OBJECTION TO UNSWORN DECLARATION
   2         Defendant Anaya Law Group objects to the Declaration (“Affidavit”) of
   3   Nathan C. Volheim (Document 22-1) filed as Exhibit A in support of opposition
   4   to summary judgment (Document 22) for non-compliance with 28 U.S.C. § 1746
   5   and requests that the unsworn statement be stricken.
   6                                         Respectfully submitted,
   7
       DATED: August 16, 2019                       Anaya Law Group
   8

   9                                         By:    /s/ Jonathan Malek______
                                                    Alana B. Anaya
  10                                                Jonathan Malek
  11                                                Attorneys for Defendant
                                                    Anaya Law Group
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                                                     2
                              OBJECTION TO UNSWORN DECLARATION
Case 8:18-cv-02309-AG-KES Document 24 Filed 08/16/19 Page 3 of 3 Page ID #:214


                                      CERTIFICATE OF SERVICE
   1

   2          I declare that I am employed in the County of Ventura, California. I am over the age of
       eighteen years and not a party to the within case; my business address is: 2629 Townsgate
   3   Road, Suite 140, Westlake Village, CA 91361.

   4           On August 16, 2019, I served the foregoing document described as:
   5
       OBJECTION TO UNSWORN DECLARATION OF NATHAN C.
   6   VOLHEIM
   7
       On the following interested party/parties in this action:
   8
        Nathan C Volheim
   9   nvolheim@sulaimanlaw.com,jmickalovski@sulaimanlaw.com,autodocket@sulaimanlaw.com
       ,kwadia@sulaimanlaw.com
  10     Nicholas M Wajda
        nick@wajdalawgroup.com,rlgnotices@gmail.com
  11
       [ ]     (BY US PRIORITY MAIL with Courtesy Copy via Email)
  12

  13   [ ]     (BY CERTIFIED MAIL RETURN RECEIPT REQUESTED)
               [ ] by placing a true copy thereof in a sealed envelope with postage fully prepaid. I am
  14           readily familiar with the business practice of the Anaya Law Group for collection and
               processing of correspondence for mailing with the United States Postal Service, and
  15           the correspondence would be deposited with the United States Postal Service that
               same day in the ordinary course of business.
  16           [ ] by depositing the seal envelope with the United States Postal Service with postage
  17           fully prepaid.

  18   [X]     (ELECTRONICALLY BY CM/ECF SYSTEM)
               Pursuant to the CM/ECF System, registration as a CM/ECF user constitutes consent to
  19           electronic service through the Court's transmission facilities. The Court's CM/ECF
               system sends an electronic notification of the filing by email to the parties and counsel
  20           of record listed above, who are registered with the Court's CM/ECF System.
  21
              I declare under penalty of perjury under the laws of the State of California and the
  22   United States of America that the foregoing is true and correct.

  23           Executed on August 16, 2019, at Westlake Village, California.
  24

  25         Jonathan A. Malek__________________                     /s/Jonathan A. Malek
             name                                                     signature
  26

  27

  28



                                            CERTIFICATE OF SERVICE
